MALLARD, Chief Judge.
Defendant was tried in May 1971. The judgment is dated 26 May 1971. On 25 June 1971, the trial judge entered an order allowing defendant sixty days “from August 15, 1971” in which to docket the appeal. The appeal was not docketed in the Court of Appeals within the time allowed under the order of the trial judge or under Rule 5 of the Rules of Practice in the Court of Appeals1 but was docketed on 11 November 1971.
For failure to comply with the rules of this court, the appeal should be dismissed; but before doing so, we examined defendant’s assignments of error and are of the opinion that no prejudicial error is made to appear.
Appeal dismissed.
Judges Morris and Parker concur.